PER CURIAM.
This appeal by the plaintiff is from a final judgment based on a jury verdict for one of several defendants in a personal injury action. The point argued is that the trial court erred in denying the plaintiffs motion for a new trial because of an allegedly erroneous jury instruction and the failure to give one of plaintiff’s requested *1137instructions. A review of the record in the light of these arguments convinces us that no error appears. See Smith v. Johnson, 187 So.2d 655 (Fla.2d DCA 1966), and Scissors v. Seaboard Coast Line Railroad, 311 So.2d 708 (Fla.3d DCA 1975).
Affirmed.